Exhibit 10.4

CONVERTIBLE PROMISSORY NOTE

 

Effective Date: February 27, 2019 U.S. $1,050,000.00

 

FOR VALUE RECEIVED, China Recycling Energy Corporation, a Nevada corporation
(“Borrower”), promises to pay to Iliad Research and Trading, L.P., a Utah
limited partnership, or its successors or assigns (“Lender”), $1,050,000.00 and
any interest, fees, charges, and late fees on the date that is twenty-four (24)
months after the Purchase Price Date (the “Maturity Date”) in accordance with
the terms set forth herein and to pay interest on the Outstanding Balance at the
rate of eight percent (8%) per annum from the Purchase Price Date until the same
is paid in full. This Convertible Promissory Note (this “Note”) is issued and
made effective as of February 27, 2019 (the “Effective Date”). This Note is
issued pursuant to that certain Securities Purchase Agreement dated February 27,
2019, as the same may be amended from time to time, by and between Borrower and
Lender (the “Purchase Agreement”). Certain capitalized terms used herein are
defined in Attachment 1 attached hereto and incorporated herein by this
reference.

 

This Note carries an OID of $50,000.00, all of which amount is included in the
initial principal balance of this Note. The purchase price for this Note shall
be $1,000,000.00 (the “Purchase Price”), computed as follows: $1,050,000.00
original principal balance, less the OID. The Purchase Price shall be payable by
Lender via wire transfer of immediately available funds.

 

Payment; Prepayment; Maturity Date Extension.

 

1.1. Payment. Provided there is an Outstanding Balance, on each Redemption Date
(as defined below), Borrower shall pay to Lender an amount equal to the
Redemption Amount (as defined below) due on such Redemption Date in accordance
with Section 8. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.

 

1.2. Prepayment. Notwithstanding the foregoing, so long as Borrower has not
received a Lender Conversion Notice (as defined below) or a Redemption Notice
(as defined below) from Lender where the applicable Conversion Shares have not
yet been delivered and so long as no Event of Default has occurred since the
Effective Date (whether declared by Lender or undeclared and regardless of
whether or not cured), then Borrower shall have the right, exercisable on not
less than five (5) Trading Days prior written notice to Lender to prepay the
Outstanding Balance of this Note, in full, in accordance with this Section 1.2.
Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to Lender at its registered address and shall state: (i) that Borrower
is exercising its right to prepay this Note, and (ii) the date of prepayment,
which shall be not less than five (5) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the “Optional Prepayment
Date”), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Lender as may be specified by Lender in
writing to Borrower. If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash equal to 125% (the
“Prepayment Premium”) multiplied by the then Outstanding Balance of this Note
(the “Optional Prepayment Amount”). In the event Borrower delivers the Optional
Prepayment Amount to Lender prior to the Optional Prepayment Date or without
delivering an Optional Prepayment Notice to Lender as set forth herein without
Lender’s prior written consent, the Optional Prepayment Amount shall not be
deemed to have been paid to Lender until the Optional Prepayment Date. Moreover,
in such event the Optional Prepayment Liquidated Damages Amount will
automatically be added to the Outstanding Balance of this Note on the day
Borrower delivers the Optional Prepayment Amount to Lender. In the event
Borrower delivers the Optional Prepayment Amount without an Optional Prepayment
Notice, then the Optional Prepayment Date will be deemed to be the date that is
five (5) Trading Days from the date that the Optional Prepayment Amount was
delivered to Lender and Lender shall be entitled to exercise its conversion
rights set forth herein during such five (5) day period.

 



 

 

 

1.3. Maturity Date Extension. In the event this Note has not been repaid by the
Maturity Date and provided that no Event of Default shall have occurred
hereunder at any time after the Effective Date, then the Maturity Date shall
automatically be extended for an additional year (the “Extension Period”). No
interest shall accrue on this Note during the Extension Period. Notwithstanding
the foregoing, upon the occurrence of an Event of Default during the Extension
Period, the Extension Period shall immediately terminate and this Note shall
immediately be due and payable in full.

 

2. Security. This Note is not secured.

 

3. Lender Optional Conversion.

 

3.1. Lender Conversions. Lender has the right at any time after the Purchase
Price Date until the Outstanding Balance has been paid in full, including
without limitation until any Optional Prepayment Date (even if Lender has
received an Optional Prepayment Notice) or at any time thereafter with respect
to any amount that is not prepaid (each instance of conversion is referred to
herein as a “Lender Conversion”) all or any part of the Outstanding Balance into
shares (“Lender Conversion Shares”) of fully paid and non-assessable common
stock, $0.001 par value per share (“Common Stock”), of Borrower as per the
following conversion formula: the number of Lender Conversion Shares equals the
amount being converted (the “Conversion Amount”) divided by the Lender
Conversion Price (as defined below). Conversion notices in the form attached
hereto as Exhibit A (each, a “Lender Conversion Notice”) may be effectively
delivered to Borrower by any method of Lender’s choice (including but not
limited to facsimile, email, mail, overnight courier, or personal delivery), and
all Lender Conversions shall be cashless and not require further payment from
Lender. Borrower shall deliver the Lender Conversion Shares from any Lender
Conversion to Lender in accordance with Section 9 below.

 

3.2. Lender Conversion Price. Subject to adjustment as set forth in this Note,
the price at which Lender has the right to convert all or any portion of the
Outstanding Balance into Common Stock is $3.00 per share of Common Stock (the
“Lender Conversion Price”). However, in the event the Market Capitalization
falls below the Minimum Market Capitalization at any time, then in such event
the Lender Conversion Price for all Lender Conversions occurring after the first
date of such occurrence shall equal the lower of the Lender Conversion Price and
the Market Price as of any applicable date of Conversion.

 



2

 

 

4. Defaults and Remedies.

 

4.1. Defaults. The following are events of default under this Note (each, an
“Event of Default”): (a) Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; (b) Borrower fails
to deliver any Lender Conversion Shares in accordance with the terms hereof
except such failure to deliver is due to ownership limitation as set forth in
Section 11 or otherwise legally restricted; (c) Borrower fails to deliver any
Redemption Conversion Shares (as defined below) in accordance with the terms
hereof except such failure to deliver is due to ownership limitation as set
forth in Section 11 or otherwise legally restricted; (d) a receiver, trustee or
other similar official shall be appointed over Borrower or a material part of
its assets and such appointment shall remain uncontested for twenty (20) days or
shall not be dismissed or discharged within sixty (60) days; (e) Borrower fails
to pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any; (f) Borrower makes a general
assignment for the benefit of creditors; (g) Borrower files a petition for
relief under any bankruptcy, insolvency or similar law (domestic or foreign);
(h) an involuntary bankruptcy proceeding is commenced or filed against Borrower;
(i) Borrower defaults or otherwise fails to observe or perform any covenant,
obligation, condition or agreement of Borrower contained herein or in any other
Transaction Document, other than those specifically set forth in this Section
4.1 and Section 4 of the Purchase Agreement; (j) any representation, warranty or
other statement made or furnished by or on behalf of Borrower to Lender herein,
in any Transaction Document, or otherwise in connection with the issuance of
this Note is false, incorrect, incomplete or misleading in any material respect
when made or furnished; (k) the occurrence of a Fundamental Transaction without
Lender’s prior written consent; (l) Borrower fails to maintain the Share Reserve
as required under the Purchase Agreement; (m) Borrower effectuates a reverse
split of its Common Stock without twenty (20) Trading Days prior written notice
to Lender; (n) any money judgment, writ or similar process is entered or filed
against Borrower or any subsidiary of Borrower or any of its property or other
assets for more than $1,000,000.00, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender; (o) Borrower fails to be DWAC Eligible; (p) Borrower fails to observe
or perform any covenant set forth in Section 4 of the Purchase Agreement; or (q)
Borrower breaches any covenant or other term or condition contained in any Other
Agreements. Notwithstanding the foregoing, the occurrence of the events
described in Section 4.1(j) – (q) above shall not be considered an Event of
Default if such event is cured within five (5) Trading Days of the occurrence of
such event.

 

4.2. Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (d), (e), (f), (g) or (h) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. For the avoidance of doubt,
Lender may continue making Lender Conversions and Redemption Conversions (as
defined below) at any time following an Event of Default until such time as the
Outstanding Balance is paid in full. Borrower further acknowledges and agrees
that Lender may continue making Conversions following the entry of any judgment
or arbitration award in favor of Lender until such time that the entire judgment
amount or arbitration award is paid in full. Borrower agrees that any judgment
or arbitration award will, by its terms, be made convertible into Common Stock.
Any Conversions made following a judgment or arbitration award shall be made
pursuant to the conversion mechanics for Redemption Conversions set forth in
Section 8 of this Note. In such event, Borrower and Lender agree that it is
their expectation that any such judgment amount or arbitration award that is
converted will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144. Additionally, following the occurrence of any
Event of Default, Borrower may, at its option, pay any Lender Conversion in cash
instead of Lender Conversion Shares by paying to Lender on or before the
applicable Delivery Date (as defined below) a cash amount equal to the number of
Lender Conversion Shares set forth in the applicable Lender Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Lender Conversion Notice. In
connection with acceleration described herein, Lender may enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by Lender at any
time prior to payment hereunder and Lender shall have all rights as a holder of
the Note until such time, if any, as Lender receives full payment pursuant to
this Section 4.2. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon. Nothing herein shall
limit Lender’s right to pursue any other remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Borrower’s failure to timely deliver
Conversion Shares upon Conversion of the Note as required pursuant to the terms
hereof.

 

3

 

 

4.3. Certain Additional Rights. Notwithstanding anything to the contrary herein,
in the event Borrower fails to make any payment when due or fails to deliver any
Conversion Shares as and when required under this Note, then the Lender
Conversion Price for all Lender Conversions occurring after the date of such
failure to pay shall equal the lower of the Lender Conversion Price and the
Market Price as of any applicable date of Conversion. For the avoidance of
doubt, Lender’s exercise of the rights granted to it pursuant to this Section
4.3 shall not relieve Borrower of its obligation to continue paying the
Redemption Amount on all future Redemption Dates.

 

5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.

 

6. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

7. Adjustment of Lender Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision hereof, if Borrower at any time on
or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Lender Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision hereof, if Borrower at any time on or after the
Effective Date combines (by combination, reverse stock split or otherwise) one
or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Lender Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 7 shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 7 occurs during the period that a Lender Conversion Price is calculated
hereunder, then the calculation of such Lender Conversion Price shall be
adjusted appropriately to reflect such event.

 



4

 

 

8. Borrower Redemptions.

 

8.1. Redemption Conversion Price. Subject to the adjustments set forth herein,
the conversion price for each Redemption Conversion (as defined below) (the
“Redemption Conversion Price”) shall be the lesser of (a) the Lender Conversion
Price, and (b) the Market Price.

 

8.2. Redemption Conversions. Beginning on the date that is six (6) months after
the Purchase Price Date, Lender shall have the right, exercisable at any time in
its sole and absolute discretion, to redeem all or any portion of the Note (such
amount, the “Redemption Amount”) by providing Borrower with a notice
substantially in the form attached hereto as Exhibit B (each, a “Redemption
Notice”, and each date on which Lender delivers a Redemption Notice, a
“Redemption Date”). Notwithstanding the foregoing, during the nine-month period
following the Purchase Price Date, Lender may not, in the aggregate, redeem more
than 50% of the then-current Outstanding Balance (the “Maximum Redemption Amount
Cap”); provided, however that the Maximum Redemption Amount Cap shall no longer
apply after the earlier of the first occurrence of any Event of Default
hereunder and the date that is nine (9) months from the Purchase Price Date. For
the avoidance of doubt, Lender may submit to Borrower one (1) or more Redemption
Notices in any given calendar month so long as the aggregate Redemption Amounts
do not exceed the Maximum Redemption Amount Cap (for so long as the Maximum
Redemption Amount Cap remains in effect; thereafter, there shall be no limit on
the Redemption Amounts). Payments of each Redemption Amount may be made (a) in
cash, or (b) by converting such Redemption Amount into shares of Common Stock
(“Redemption Conversion Shares”, and together with the Lender Conversion Shares,
the “Conversion Shares”) in accordance with this Section 8 (each, a “Redemption
Conversion”) per the following formula: the number of Redemption Conversion
Shares equals the portion of the applicable Redemption Amount being converted
divided by the Redemption Conversion Price, or (c) by any combination of the
foregoing, so long as the cash is delivered to Lender on the third Trading Day
immediately following the applicable Redemption Date and the Redemption
Conversion Shares are delivered to Lender on or before the applicable Delivery
Date. Notwithstanding the foregoing, Borrower will not be entitled to elect a
Redemption Conversion with respect to any portion of any applicable Redemption
Amount and shall be required to pay the entire amount of such Redemption Amount
in cash, if on the applicable Redemption Date there is an Equity Conditions
Failure, and such failure is not waived in writing by Lender. Notwithstanding
that failure to repay this Note in full by the Maturity Date is an Event of
Default, the Redemption Dates shall continue after the Maturity Date pursuant to
this Section 8 until the Outstanding Balance is repaid in full.

 

8.3. Allocation of Redemption Amounts. Following its receipt of a Redemption
Notice, Borrower may either ratify Lender’s proposed allocation in the
applicable Redemption Notice or elect to change the allocation by written notice
to Lender by email or fax within twenty-four (24) hours of its receipt of such
Redemption Notice, so long as the sum of the cash payments and the amount of
Redemption Conversions equal the applicable Redemption Amount. If Borrower fails
to notify Lender of its election to change the allocation prior to the deadline
set forth in the previous sentence, it shall be deemed to have ratified and
accepted the allocation set forth in the applicable Redemption Notice prepared
by Lender. Borrower acknowledges and agrees that the amounts and calculations
set forth thereon are subject to correction or adjustment because of error,
mistake, or any adjustment resulting from an Event of Default or other
adjustment permitted under the Transaction Documents (an “Adjustment”).
Furthermore, no error or mistake in the preparation of such notices, or failure
to apply any Adjustment that could have been applied prior to the preparation of
a Redemption Notice may be deemed a waiver of Lender’s right to enforce the
terms of any Note, even if such error, mistake, or failure to include an
Adjustment arises from Lender’s own calculation. Borrower shall deliver the
Redemption Conversion Shares from any Redemption Conversion to Lender in
accordance with Section 9 below on or before each applicable Delivery Date. If
Borrower elects to pay a Redemption Amount in cash, such payment must be
delivered on the second Trading Day immediately following the Redemption Date.
If Borrowers elects to make a payment in cash and fails to make such payment by
the required due date on two (2) separate occasions, Borrower shall lose the
right to make payments of Redemption Amounts in cash in the future without
Lender’s written consent.

 



5

 

 

9. Method of Conversion Share Delivery. On or before the close of business on
the fifth (5th) Trading Day following each Redemption Date or the fifth (5th)
Trading Day following the date of delivery of a Lender Conversion Notice, as
applicable (the “Delivery Date”), Borrower shall, provided it is DWAC Eligible
at such time, deliver or cause its transfer agent to deliver the applicable
Conversion Shares electronically via DWAC to the account designated by Lender in
the applicable Lender Conversion Notice or Redemption Notice. If Borrower is not
DWAC Eligible, it shall deliver to Lender or its broker (as designated in the
Lender Conversion Notice or Redemption Notice, as applicable), via reputable
overnight courier, a certificate representing the number of shares of Common
Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above. Moreover, and notwithstanding anything to the contrary herein or in any
other Transaction Document, in the event Borrower or its transfer agent refuses
to deliver any Conversion Shares to Lender on grounds that such issuance is in
violation of Rule 144 under the Securities Act of 1933, as amended (“Rule 144”),
Borrower shall deliver or cause its transfer agent to deliver the applicable
Conversion Shares to Lender with a restricted securities legend, but otherwise
in accordance with the provisions of this Section 9. In conjunction therewith,
Borrower will also deliver to Lender a written opinion from its counsel or its
transfer agent’s counsel opining as to why the issuance of the applicable
Conversion Shares violates Rule 144.

 

10. Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframes stated in Sections 9, Lender, at any time prior
to selling all of those Conversion Shares may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the Outstanding Balance (any returned amount will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144). In addition, for each Lender Conversion, in the event that
Lender Conversion Shares are not delivered by the sixth (6th) Trading Day
(inclusive of the day of the Lender Conversion), a late fee equal to the greater
of (a) $500.00 and (b) 2% of the applicable Lender Conversion Share Value
rounded to the nearest multiple of $100.00 (but in any event the cumulative
amount of such late fees for each Lender Conversion shall not exceed 100% of the
applicable Lender Conversion Share Value) will be assessed for each day after
the fifth (5th) Trading Day (inclusive of the day of the Lender Conversion)
until Lender Conversion Share delivery is made; and such late fee will be added
to the Outstanding Balance (such fees, the “Conversion Delay Late Fees”). For
illustration purposes only, if Lender delivers a Lender Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Lender
Conversion Shares to Lender and on the Delivery Date such Lender Conversion
Shares have a Lender Conversion Share Value of $20,000.00 (assuming a Closing
Trade Price on the Delivery Date of $0.20 per share of Common Stock), then in
such event a Conversion Delay Late Fee in the amount of $500.00 per day (the
greater of $500.00 per day and $20,000.00 multiplied by 2%, which is $400.00)
would be added to the Outstanding Balance of the Note until such Lender
Conversion Shares are delivered to Lender. For purposes of this example, if the
Lender Conversion Shares are delivered to Lender twenty (20) days after the
applicable Delivery Date, the total Conversion Delay Late Fees that would be
added to the Outstanding Balance would be $10,000.00 (20 days multiplied by
$500.00 per day). If the Lender Conversion Shares are delivered to Lender one
hundred (100) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$20,000.00 (100 days multiplied by $500.00 per day, but capped at 100% of the
Lender Conversion Share Value).

 



6

 

 

11. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 

12. Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

 

13. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel.

 

14. Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

15. Resolution of Disputes.

 

15.1. Arbitration of Disputes. By its acceptance of this Note, each party agrees
to be bound by the Arbitration Provisions (as defined in the Purchase Agreement)
set forth as an exhibit to the Purchase Agreement.

 

15.2. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculation (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.

 



7

 

 

16. Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

 

17. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

18. Assignments. Neither party may assign this Note without the prior written
consent of the other party; provided, however, that Lender may assign this Note
to any of its affiliates or any trust where John M. Fife’s descendants are
beneficiaries without Borrower’s consent. Any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

 

19. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Note and the documents and instruments
entered into in connection herewith.

 

20. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

 

21. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments, or
other charges assessed under this Note are not penalties but instead are
intended by the parties to be, and shall be deemed, liquidated damages (under
Lender’s and Borrower’s expectations that any such liquidated damages will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144).

 

22. Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

23. Voluntary Agreement. Borrower has carefully read this Note and has asked any
questions needed for Borrower to understand the terms, consequences and binding
effect of this Note and fully understand them. Borrower has had the opportunity
to seek the advice of an attorney of Borrower’s choosing, or has waived the
right to do so, and is executing this Note voluntarily and without any duress or
undue influence by Lender or anyone else.

 

24. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

8

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER:   China Recycling Energy Corporation         By:       Guohua Ku,  
  Chairman & Chief Executive Officer

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Iliad Research and Trading, L.P.             By: Iliad Management, LLC, its
General Partner               By: Fife Trading, Inc., its Manager              
  By:           John M. Fife, President  

 

[Signature Page to Convertible Promissory Note]



 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).

 

A2. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 15.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.

 

A3. “Conversion” means a Lender Conversion under Section 3 or a Redemption
Conversion under Section 8.

 

A4. “Conversion Factor” means 75%, subject to the following adjustments. If at
any time after the Effective Date, Borrower is not DWAC Eligible, then the
then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. If at any time after the Effective Date, the Conversion
Shares are not DTC Eligible, then the then-current Conversion Factor will
automatically be reduced by an additional 5% for all future Conversions.
Finally, in addition to the Default Effect, if any Major Default occurs after
the Effective Date, the Conversion Factor shall automatically be reduced for all
future Conversions by an additional 5% for each of the first three (3) Major
Defaults that occur after the Effective Date (for the avoidance of doubt, each
occurrence of any Major Default shall be deemed to be a separate occurrence for
purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs three (3) separate times). For example, the first time
Borrower is not DWAC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 75% to 70% for purposes of this example.
Following such event, the first time the Conversion Shares are no longer DTC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 70% to 65% for purposes of this example. If, thereafter, there are
three (3) separate occurrences of a Major Default pursuant to Section 4.1(c),
then for purposes of this example the Conversion Factor would be reduced by 5%
for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.

 

A5. “Default Effect” means multiplying the Outstanding Balance as of the date
the applicable Event of Default occurred by (a) 15% for each occurrence of any
Major Default, or (b) 5% for each occurrence of any Minor Default, and then
adding the resulting product to the Outstanding Balance as of the date the
applicable Event of Default occurred, with the sum of the foregoing then
becoming the Outstanding Balance under this Note as of the date the applicable
Event of Default occurred; provided that the Default Effect may only be applied
three (3) times hereunder with respect to Major Defaults and three (3) times
hereunder with respect to Minor Defaults; and provided further that the Default
Effect shall not apply to any Event of Default pursuant to Section 4.1(b)
hereof. Notwithstanding the foregoing, in no event shall the Default Effect
result in increases to the Outstanding Balance exceeding, in the aggregate, 25%.

 



Attachment 1 to Convertible Promissory Note, Page 1

 

 

A6. “DTC” means the Depository Trust Company or any successor thereto.

 

A7. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.

 

A8. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A9. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A10. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Borrower has been approved
(without revocation) by DTC’s underwriting department; (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program; (d) the Conversion Shares
are otherwise eligible for delivery via DWAC; (e) Borrower has previously
delivered all Conversion Shares to Lender via DWAC; and (f) Borrower’s transfer
agent does not have a policy prohibiting or limiting delivery of the Conversion
Shares via DWAC.

 

A11. “Equity Conditions Failure” means that any of the following conditions has
not been satisfied during any applicable Equity Conditions Measuring Period (as
defined below): (a) with respect to the applicable date of determination all of
the Conversion Shares would be freely tradable under Rule 144 or without the
need for registration under any applicable federal or state securities laws (in
each case, disregarding any limitation on conversion of this Note); (b) on each
day during the period beginning one month prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on any of NYSE, NASDAQ, OTCQX, or OTCQB
(each, an “Eligible Market”) and shall not have been suspended from trading on
any such Eligible Market (other than suspensions of not more than two
(2) Trading Days and occurring prior to the applicable date of determination due
to business announcements by Borrower); (c) on each day during the Equity
Conditions Measuring Period, Borrower shall have delivered all shares of Common
Stock issuable upon conversion of this Note on a timely basis as set forth in
Section 8.1 hereof and all other shares of capital stock required to be
delivered by Borrower on a timely basis as set forth in the other Transaction
Documents; (d) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating Section 11
hereof (Lender acknowledges that Borrower shall be entitled to assume that this
condition has been met for all purposes hereunder absent written notice from
Lender); (e) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating the rules
or regulations of the Eligible Market on which the Common Stock is then listed
or designated for quotation (as applicable); (f) on each day during the Equity
Conditions Measuring Period, no public announcement of a pending, proposed or
intended Fundamental Transaction shall have occurred which has not been
abandoned, terminated or consummated; (g) Borrower shall have no knowledge of
any fact that would reasonably be expected to cause any of the Conversion Shares
to not be freely tradable without the need for registration under any applicable
state securities laws (in each case, disregarding any limitation on conversion
of this Note); (h) on each day during the Equity Conditions Measuring Period,
Borrower otherwise shall have been in material compliance with each, and shall
not have breached any, term, provision, covenant, representation or warranty of
any Transaction Document; (i) without limiting clause (j) above, on each day
during the Equity Conditions Measuring Period, there shall not have occurred an
Event of Default or an event that with the passage of time or giving of notice
would constitute an Event of Default; (k) on each Redemption Date, the average
and median daily dollar volume of the Common Stock on its principal market for
the previous twenty (20) and two hundred (200) Trading Days shall be greater
than $200,000.00; (l) the ten (10) day average VWAP of the Common Stock is
greater than $1.00, (m) the Market Capitalization shall be above the Minimum
Market Capitalization; and (n) the Common Stock shall be DWAC Eligible as of
each applicable Redemption Date or other date of determination.

 

A12. “Excluded Securities” means any shares of Common Stock, options, or
convertible securities issued or issuable in connection with any Approved Stock
Plan; provided that the option term, exercise price or similar provisions of any
issuances pursuant to such Approved Stock Plan are not amended, modified or
changed on or after the Purchase Price Date.

 

A13. “Free Trading” means that (a) the shares or certificate(s) representing the
applicable shares of Common Stock have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.

 



Attachment 1 to Convertible Promissory Note, Page 2

 

 

A14. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

 

A15. “Lender Conversion Share Value” means the product of the number of Lender
Conversion Shares deliverable pursuant to any Lender Conversion multiplied by
the Closing Trade Price of the Common Stock on the Delivery Date for such Lender
Conversion.

 

A16. “Major Default” means any Event of Default occurring under Sections 4.1(a),
4.1(c), 4.1(l), or 4.1(p) of this Note.

 

A17. “Mandatory Default Amount” means the greater of (a) the Outstanding Balance
divided by the Redemption Conversion Price on the date the Mandatory Default
Amount is demanded, multiplied by the VWAP on the date the Mandatory Default
Amount is demanded, or (b) the Outstanding Balance following the application of
the Default Effect.

 

A18. “Market Capitalization” means a number equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding shares of Common Stock as reported on
Borrower’s most recently filed Form 10-Q or Form 10-K.

 

A19. “Market Price” means the Conversion Factor multiplied by the lowest Closing
Bid Price during the twenty (20) Trading Days immediately preceding the
applicable Conversion.

 

A20. “Minimum Market Capitalization” means $8,000,000.00.

 

A21. “Minor Default” means any Event of Default that is not a Major Default.

 

A22. “OID” means an original issue discount.

 

A23. “Optional Prepayment Liquidated Damages Amount” means an amount equal to
the difference between (a) the product of (i) the number of shares of Common
Stock obtained by dividing (1) the applicable Optional Prepayment Amount by (2)
the Lender Conversion Price as of the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, multiplied by (ii) the Closing Trade Price
of the Common Stock on the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, and (b) the applicable Optional Prepayment Amount
paid by Borrower to Lender. For illustration purposes only, if the applicable
Optional Prepayment Amount were $50,000.00, the Lender Conversion Price as of
the date the Optional Prepayment Amount was paid to Lender was equal to $0.75
per share of Common Stock, and the Closing Trade Price of a share of Common
Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.

 



Attachment 1 to Convertible Promissory Note, Page 3

 

 

A24. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

 

A25. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, accrued but unpaid
interest, collection and enforcements costs (including attorneys’ fees) incurred
by Lender, transfer, stamp, issuance and similar taxes and fees related to
Conversions, and any other fees or charges (including without limitation
Conversion Delay Late Fees) incurred under this Note.

 

A26. “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.

 

A27. “Trading Day” means any day on which the New York Stock Exchange is open
for trading.

 

A28. “VWAP” means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg. 

 

Attachment 1 to Convertible Promissory Note, Page 4

 

 

EXHIBIT A

 

Iliad Research and Trading, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

China Recycling Energy Corporation   Date: __________________ Attn: GuangYu Wu,
CEO     Suite 909, Tower B     Chang An International Building     Xi An City,
710068     China    

 

LENDER CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to China Recycling Energy
Corporation, a Nevada corporation (the “Borrower”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on February 27,
2019 (the “Note”), that Lender elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Lender Conversion Price set forth below. In the event of a conflict
between this Lender Conversion Notice and the Note, the Note shall govern, or,
in the alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.

 

A. Date of Conversion: ____________

B. Lender Conversion #: ____________

C. Conversion Amount: ____________

D. Lender Conversion Price: _______________

E. Lender Conversion Shares: _______________ (C divided by D)

F. Remaining Outstanding Balance of Note: ____________*

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.

 

Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:

 

Broker:   Address:    DTC#:         Account #:         Account Name:        

 

To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:

 

_____________________________________

 

_____________________________________

   



Exhibit A to Convertible Promissory Note, Page 1

 

 

Sincerely,       Lender:       Iliad Research and Trading, L.P.       By: Iliad
Management, LLC, its General Partner         By: Fife Trading, Inc., its Manager
        By:           John M. Fife, President  

  

Exhibit A to Convertible Promissory Note, Page 2

 

 

EXHIBIT B

 

Iliad Research and Trading, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

China Recycling Energy Corporation   Date: __________________ Attn: Guohua Ku,
Chairman & CEO     4/F Block C     Rong Cheng Yun Gu Building     Xi An City
710068     China    

 

REDEMPTION NOTICE

 

The above-captioned Lender hereby gives notice to China Recycling Energy
Corporation, a Delaware corporation (the “Borrower”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on February 27,
2019 (the “Note”), that Lender elects to redeem a portion of the Note in
Redemption Conversion Shares or in cash as set forth below. In the event of a
conflict between this Redemption Notice and the Note, the Note shall govern, or,
in the alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Redemption Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.

 

REDEMPTION INFORMATION

 

A.Redemption Date: ____________, 201_

B.Redemption Amount: ____________

C.Portion of Redemption Amount to be Paid in Cash: ____________

D.Portion of Redemption Amount to be Converted into Common Stock: ____________
(B minus C)

E.Redemption Conversion Price: _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Redemption Date)

F.Redemption Conversion Shares: _______________ (D divided by E)

G.Remaining Outstanding Balance of Note: ____________ *

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Redemption Notice and such Transaction Documents.

 

2. EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)

 

A.Market Capitalization:________________      (Check One)    B._________
Borrower herby certifies that no Equity Conditions Failure exists as of the
applicable Redemption Date.     C._________ Borrower hereby gives notice that an
Equity Conditions Failure has occurred and requests a waiver from Lender with
respect thereto. The Equity Conditions Failure is as follows:

 

Exhibit B to Convertible Promissory Note, Page 1

 

 



 

 



 

 



 

 

Please transfer the Redemption Conversion Shares, if applicable, electronically
(via DWAC) to the following account:

 

Broker:   Address:    DTC#:         Account #:         Account Name:        

 

To the extent the Redemption Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Redemption
Notice (by facsimile transmission or otherwise) to:

 

_____________________________________

 

_____________________________________

  

Sincerely,       Lender:       Iliad Research and Trading, L.P.       By: Iliad
Management, LLC, its General Partner         By: Fife Trading, Inc., its Manager
        By:           John M. Fife, President  

  

 

Exhibit B to Convertible Promissory Note, Page 2



 



 

